Title: George Tucker to Thomas Jefferson, 15 November 1812
From: Tucker, George
To: Jefferson, Thomas


          Sir, Pittsylvania. Nov. 15. 1812.
          The disinterested and enlightened favor which you have uniformly shewn to public improvements of every sort, induces me to trouble you with the perusal of the inclosed tract on the Navigation of the Roanoke, and to ask you to favor me with its acceptance. The subject being of great local benefit, and not unimportant to the State, cannot be uninteresting to you.
          I have the honor to be Sir, with the highest respect yr obedt ServtGeorge Tucker
        